Citation Nr: 1647000	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for service connected radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
 
The Veteran testified before the undersigned Veterans' Law Judge at an October 2015 Travel Board hearing, and a transcript of this hearing is of record.

In December 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the December 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Throughout the period on appeal, the Veteran's radiculopathy has been characterized by pain, numbness, and paresthesias consistent with no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability evaluation in excess of 20 percent for service connected radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b), 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8520-8530 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

In this case, the Veteran is seeking a higher disability evaluation for his service connected radiculopathy of the right lower extremity.  The RO granted entitlement to service connection for this disability in an April 2012 rating decision and assigned an initial 20 percent disability evaluation under Diagnostic Code 8520, effective October 27, 2011.  

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124 (a). 

The Board observes that the words "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Private medical records document complaints of low back pain radiating into the right lower extremity, which the Veteran described as "burning" pain, as well as numbness and tingling in the right foot.  The Veteran reported that this pain interfered with prolonged standing and walking, as well as heavy lifting.  Private treatment records also show that the Veteran was treated with epidural steroid injections for his lumbar spine disability and lumbar radiculopathy.

The Veteran was afforded a VA examination in January 2012.  At that time, he complained of pain radiating down his right leg in the sciatic nerve distribution.  This pain was characterized by the examiner as moderate in nature.  Sensation was absent to light touch in the right foot/toes, but otherwise intact.  Muscle strength and reflexes were normal in the right lower extremity, with no evidence of muscle atrophy.  

In January 2013, he underwent lumbar decompression and spinal fusion surgery.  

Following that surgery, the Veteran reported to a March 2013 VA examiner that he no longer had burning pain down his right lower extremity.  Muscle strength was normal in the right lower extremity with no muscle atrophy.  Sensation was intact to light touch in the lower extremities, although reflexes were hypoactive.  The examiner concluded that the Veteran did not have any radiculopathy at that time.  

In July 2013, the Veteran was again afforded a VA examination.  The Veteran had normal reflexes at the knees and hypoactive reflexes at the ankles bilaterally.  Muscle strength was intact in the right lower extremity, except for the Veteran's hip muscle.  No muscle atrophy was observed.  Sensation was diminished to light touch in the lower extremities.  The Veteran had what was characterized as moderate radicular pain in the sciatic nerve distribution.  

At his personal hearing, the Veteran described experiencing a burning pain and cramping in his right lower extremity.  He testified that due his service connected disabilities, including low back and bilateral knee disabilities, as well as radiculopathy, he is unable to perform his past work as a lawn and garden mechanic and now only does paperwork at the business he co-owns.  

In February 2016, the Veteran was afforded yet another VA examination.  At that time, the Veteran complained of constant severe pain in lower back.  He reported that it hurts in all positions.  He can stand up and move around, walking or working for about 10 minutes, then has to sit down.  It also hurts to be immobile for more than 10 minutes, so he constantly moves around.  However, the Veteran stated that he is still active.  The Veteran still goes deer hunting and he rides a four-wheeler to location and then sits in a pop-up deer blind for about 2.5 hours.  He is also attends car shows.  He has a restored Nova that he drives to shows.  While there, he stands and walks for a while, then sits in his car to rest.  He has his own business selling lawn/garden supplies.  He is unable to lift over 25 pounds, so now so his work is limited.

On examination, the Veteran had full muscle strength in the lower extremities without muscle atrophy.  Reflexes in the right knee and ankle were hypoactive.  Sensation was intact to light touch in the right lower extremity.  The Veteran had mild numbness and paresthesias in the right lower extremity in the sciatic nerve root distribution.  

Based on all the above evidence, the Board concludes that a higher disability evaluation is not warranted for any period on appeal.  While the Veteran has contended that his symptoms of radicular pain are more severe than presently rated, his subjective evaluation of his condition is not entirely consistent with the objective medical evidence, which supports a finding that the Veteran's symptoms are mild to moderate in nature.  While diminished sensation to light touch and some hypoactive reflexes have been observed in the Veteran's right lower extremity, muscle strength has been intact and no muscle atrophy has been noted throughout the period on appeal.  The VA examiners who have evaluated the Veteran's radiculopathy have all characterized his condition as either mild or moderate in nature.  Furthermore, the Board notes that while the Veteran testified at his personal hearing that he was severely limited by his service connected conditions, including his right lower extremity radiculopathy, at his most recent VA examination, he described a fairly active life style.  The preponderance of the evidence supports a finding that the Veteran's disability more closely approximates moderate incomplete paralysis of the sciatic nerve, rather than moderately severe incomplete paralysis.  

The Board has also considered whether a higher rating could be assigned under another diagnostic code, but notes that a higher disability evaluation for moderate incomplete paralysis of any peripheral nerve cannot be assigned under any diagnostic code.

Finally, the Board has considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, his symptoms of pain and numbness in the right lower extremity are not unusual or are different from those contemplated by the schedular criteria for peripheral nerve disabilities.  The available schedular evaluations for the Veteran's radiculopathy of the right lower extremity are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

Finally, to the extent that the Veteran has claimed that his radiculopathy limits his employment, the Board notes that entitlement to TDIU has already been granted.

For all the above reasons, entitlement to a higher disability evaluation is not warranted for any period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with four VA examinations of his service connected condition, including most recently in February 2016.  While the Veteran's representative suggested in an October 2016 brief that the Veteran's condition has worsened since that time and that matter should again be remanded for another examination, it has been less than a year since the Veteran's last VA examination and neither the Veteran nor his representative has submitted any evidence that the Veteran's condition has worsened in the brief period since his last examination.  The Board notes that despite the Veteran's contentions that his condition has worsened, a review of all the medical evidence reflects that the Veteran's condition has not dramatically changed during the period on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining relevant records and an examination has been met and no further development is required.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for service connected radiculopathy of the right lower extremity is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


